Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Moves Madsen Underground 8 Zone Drill Program Ahead of Schedule Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, June 3 /CNW/ - Claude Resources Inc. (TSX.CRJ : AMEX.CGR) today announced that it plans to initiate the underground drill program at its Madsen Property at Red Lake, Ontario from the 12th Level. The targeted time frame is now moved ahead to the 4th Quarter of 2008. The initial strategy was to launch the Madsen underground drill program from the 16th level toward the end of the 1st Quarter 2009. "The analysis we have undertaken since the beginning of 2008 has convinced us that the 12th level is the opportune platform from which to initiate a Phase One 10,000 meter - 10 drill hole program. This enables us to commence underground drilling and resource expansion months ahead of schedule," said Brian Skanderbeg, Vice President Exploration with Claude Resources. The mine shaft dewatering, which began at the 6th level in June 2007 has surpassed the 10th level as of May 2008. "Claude plans to continue the dewatering until it reaches the bottom of the shaft at the 24th level while concurrently operating its underground drill program where it will target the historic high grade 8 Zone," stated Brian Skanderbeg. Exploration programs are conducted under the direction of Qualified Person Brian Skanderbeg, P.Geo., Vice President Exploration pursuant to NI 43-101 of the Canadian Securities Administrators. He has reviewed the contents of this news release for accuracy. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX.CRJ) and the American Stock Exchange (AMEX.CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
